Title: From George Washington to Colonel Matthias Ogden, 10 January 1780
From: Washington, George
To: Ogden, Matthias


          
            Dr sir
            Head qrs Morris Town January 10th 1780
          
          Your Letter of to day has just come to hand. If you find on consulting with the Magistrates, that the number of Cattle mentioned in my requisition and Instructions cannot be easily obtained, You will make a deduction of Fifty—on the Magistrates agreeing that a reasonable quantity of Corn, of which it seems

there is a happy plenty, shall be collected in their stead, it being my wish not to distress the Inhabitants more than our circumstances unavoidably require. You will settle the point with the magistrates. At the same time, as the Cattle which have been received are generally small, and it may be a good while before we get a Supply from the Eastward—I should be well pleased if it could be done without much inconvenience, if the whole number could be collected—and a quantity of Grain over & above what has been apportioned. As there will be Detachments constantly below—The Grain need not be brought here, but be kept for their use at some proper place to be concerted between You and the Commissary and such Others as you may chuse to consult upon the occasion. Sp[r]ingfield & Westfield appear to me as not unsuitable places. I am Dr sir, with great regard Yr Most Obedt st
          
            G. W.
          
        